The State




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 26, 2014

                                   No. 04-14-00039-CR

                                  James FERNANDEZ,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

              From the 83rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 12716-CR
                      Honorable Stephen B. Ables, Judge Presiding


                                      ORDER

      The Appellant’s motion for extension of time to file the brief is GRANTED.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court